PER CURIAM.
Appellant pleaded guilty to a charge of escape and the trial court sentenced him as a habitual offender to a prison term of thirty years. In his appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising as possible error the habituali-zation of the sentence. We find no merit to this issue and affirm the conviction and sentence. We noted possible error in the way the trial court imposed costs, In re Anders Briefs, 581 So.2d 149 (Fla.1991). Accordingly, we requested supplemental briefing from the parties, Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), which we have received. We find that the trial court erred in imposing costs and strike them in accord with Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
DANAHY, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.